 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6                                                  Case No. 1:19-cv-01081-AWI-EPG
      COMMERCIAL CREDIT GROUP INC.,
 7
                         Plaintiff,                 ORDER ADOPTING FINDINGS AND
 8                                                  RECOMMENDATIONS AND GRANTING
             v.                                     PLAINTIFF’S APPLICATION FOR WRIT OF
 9                                                  POSSESSION
      AMH LOGISTICS, INC. et al.,
10                                                  (ECF NOS. 7 & 21)
                         Defendants.
11

12

13

14          Plaintiff, Commercial Credit Group Inc., (“Plaintiff”) filed this Complaint against

15   Defendants, AMH Logistics, Inc., aka AMH Logistics Inc., (“AMH”); AM2 Logistic Inc., aka

16   AM2 Logistic Inc. (“AM2”); Karnvir Singh (“Singh); Maninder Kaur Bains (“Bains”); AMK

17   Transport Inc., (“AMK”); and BKSG Transportation, LLC (“BKSG”) (collectively “Defendants”)

18   on August 6, 2019. (ECF No. 1.) On August 12, 2019, filed an application for a writ of possession

19   pursuant to California Code of Civil Procedure section 512.010, et seq. (“writ application”),

20   allowing it to possess certain vehicles (referred to in the findings and recommendations and

21   herein as the “repossession vehicles”) pledged as collateral for Loans that Defendants have

22   allegedly defaulted upon.

23          On November 6, 2019, Magistrate Judge Erica Grosjean entered findings and

24   recommendations recommending that Plaintiff’s writ application be granted and that Plaintiff’s

25   request for a turnover order and private place order in connection with the writ of possession be

26   granted. (ECF No. 21.)

27          Defendants, who have made no appearance in this action, were provided an opportunity to

28   filed objections to the findings and recommendations but did not do so.

                                                       1
 1            In accordance with the provisions of 28 U.S.C. § 636(b0(1)(B) and Local Rule 304, this

 2   Court has conducted a de novo review of this matter. Having carefully reviewed the entire file,

 3   the Court finds the findings and recommendations to be supported by the record and proper

 4   analysis.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. The findings and recommendations issued on November 6, 2019 are ADOPTED in

 7               full;

 8            2. Plaintiff’s application for a writ of possession under California Civil Procedure Code §

 9               512.010 (ECF No. 7.) is granted;

10            3. The Clerk of Court shall immediately issue a writ of possession directing the United

11               States Marshal within whose jurisdiction the property listed below, or some part of it,

12               is located, to seize said property and retain custody of the property until released or

13               sold pursuant to California Civil Procedure Code § 514.030. The levying officer shall

14               further comply with all applicable requirements of California Civil Procedure Code §§

15               514.010-514.050. The following property may be seized pursuant to the writ of

16               possession:

17    Equipment Description                              Serial Number

18    2017 Great Dane Everest ETL-111 53x102             1GRAA0628HB702793

19    Refrigerated Trailer with Air Ride Tandem

20    Axle, Four (4) Aluminum Outer Wheels and

21    Four (4)

22    2016 Great Dane ESS-1114-11053 53x102              1GRAA0622GW703073

23    Aluminum Refrigerated Trailer with Four (4)

24    Aluminum Outer Wheels and Four (4) Steel

25    Inner

26    2016 Great Dane ESS-1114-11053 53x102              1GRAA0620GW704822

27    Sheet and Post Refrigerated Trailers, Stainless

28    Steel Exter or Front, Aluminum Corrugated
                                                        2
 1   Sid

 2   2017 Kenworth T680 76” High Roof Sleeper      1XKYDP9X5HJ127630

 3   with Paccar MX13 500hp engine, Eaton

 4   FO18E31 1A Ultrashift Plus Transmission

 5   2014 utility VS2RA 53’ x 102” Refrigerated    1UYVS2534EU786921

 6   Trailer with Thermoking SB230 Refrigeration

 7   Unit S/N 6001134612

 8   2016 Kenworth T680 Sleeper tractor            1XKYDP9X5GJ482604

 9   2016 Kenworth T680 Sleeper tractor            1XKYDP9X5GJ119459

10   2016 Utility VS2RA 53’ x 102” Refrigerated    1UYVS2537GU571939
11   Trailer with Thermoking S-600 Refrigeration
12   Unit S/N 6001196679
13   2016 Utility VS2RA 53’ x 102” Refrigerated    1UYVS2533GU571937
14   Trailer with Thermoking S-600 Refrigeration
15   Unit S/N 6001196683
16   2016 Utility VS2RA 53x102 Refrigerated        1UYVS2536GU597917
17   Trailers with Hendrickson Air Ride
18   Suspension, Sliding Tandem Axle, Corrugated
19   S
20   2015 Kenworth T680 Sleeper Truck, 76”         1XKYD49X2FJ436919
21   Aerodyne Sleeper, Cummins ISX 525 HP
22   Engine, 1 Speed Trans
23   2016 Utility VS2RA 53x102 Refrigerated        1UYVS2532GU571833
24   Trailer, Hendrickson Surelok Anti-Dock Walk
25   Device, 36” Kingpin, Hendrickson Ult
26   2016 Volvo VNL64T670 61” Tall Roof            4V4NC9EH2GN965993
27   Integral sleeper with Volvo I-Shift
28   ATO2612D 12-Spe
                                                   3
 1   2015 Kenworth T660 Tractor with 72”                 1XKYDP9XXFJ426379

 2   Aerodyne Sleeper, Double Bunk, Cummins

 3   ISX 525 HP Engine, Jake Brake, 13 Speed

 4   Tran

 5   2016 Volvo VNL64T670 61” tall roof integral         4V4NC9EH9GN965991

 6   sleeper with Volvo Eco-Torque D13 455hp

 7   Engine, Volvo I-Shift ATO2612D 12-Spe

 8   2009 Utility Refrigerated Trailer with Carrier      1UYVS25399U721410

 9   Unit s/n/: LAU91088861

10   2009 Utility Refrigerated Trailer with Carrier      1UYVS25349M749518

11   Unit s/n: LAZ91087773

12   2009 Utility Refrigerated Trailer with Carrier      1UYVS25359U721307

13   Unit s/n: LAY91082870

14          4. The Clerk of Court is directed to attach a copy of the findings and recommendations
15               issued on November 6, 2019, along with a copy of this order, to the writ of possession.
16          5. The Court finds that Plaintiff has shown probable cause to believe that the
17               repossession vehicles are located at any of the following addresses:
18                      •   2347 W. Belmont Avenue, Fresno, California 93728
19                      •   2021 N. Milpitas Boulevard, Suite 227 E, Milpitas, California 95035
20                      •   7684 N. Gilroy Avenue, Fresno, California 93722
21                      •   2014 Tulare Street, Suite 213, Fresno, California 93721
22                      •   6569 N. Riverside Drive, Suite 309, Fresno, California 93722
23                      •   5430 W. Palo Alto, Suite 108, Fresno, California 93722
24               and that when levying the writ of possession, the levying officer(s) may enter the
25               above-listed premises for purposes of seizing any or all of the subject vehicles.
26          6.   If any or all of the subject vehicles cannot be found at the foregoing addresses,
27               Plaintiff may apply ex parte in writing to this Court for an endorsement on the writ
28               directing the levying officer seize the property at any other private place not specified
                                                        4
 1            in the writ, in accordance with California Civil Procedure Code § 512.090.

 2         7. Pursuant to California Civil Procedure Code § 512.070, Defendants are further

 3            directed to transfer possession of the repossession vehicles as described above to

 4            Plaintiff via the United States Marshal, and Defendants are cautioned that failure to

 5            turn over possession of the property to Plaintiff may subject Defendants to being held

 6            in contempt of Court.

 7         8. The United States Marshal, in executing the writ of possession issued by this Court

 8            may procure the services of a locksmith or utilize any other reasonable means

 9            necessary to gain access to the premises where the property that is the subject of the

10            writ of possession described above is located—to wit:

11                •   2014 Tulare St., Suite 213, Fresno, CA 93721

12                •   6569 N. Riverside Dr., Suite 309, Fresno, CA 93722

13                •   5430 W. Palo Alto, Suite 108, Fresno, CA 93722

14                •   2021 N. Milpitas Blvd, Suite 227E, Milpitas, CA 95035

15                •   7684 N. Gilroy Ave, Fresno CA 93722

16                •   2347 W. Belmont Ave, Fresno CA 93728

17         9. Defendants are hereby informed that they may prevent levy of the writ of possession

18            or obtain redelivery of the property after levy of the writ of possession, if they file an

19            undertaking pursuant to California Civil Procedure Code § 515.020 in the amount of

20            $2,574.182.00.

21   IT IS SO ORDERED.
22   Dated: December 18, 2019
23                                              SENIOR DISTRICT JUDGE

24

25

26
27

28
                                                      5
